
	
		I
		112th CONGRESS
		1st Session
		H. R. 3232
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Owens (for
			 himself, Mr. Welch,
			 Ms. Hochul, and
			 Mr. Hanna) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To improve the H–2A agricultural worker program for use
		  by dairy workers, sheepherders, and goat herders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 H–2A Improvement
			 Act.
		2.Nonimmigrant
			 status for dairy workers, sheepherders, and goat herdersSection 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by
			 inserting who is coming temporarily to the United States to perform
			 agricultural labor or services as a dairy worker, sheepherder, or goat herder,
			 or after abandoning.
		3.Special rules for
			 aliens employed as dairy workers, sheepherders, or goat herdersSection 218 of the Immigration and
			 Nationality Act (8 U.S.C. 1188) is amended—
			(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
			(2)by inserting after
			 subsection (g) the following:
				
					(h)Special rules
				for aliens employed as dairy workers, sheepherders, or goat herders
						(1)In
				generalNotwithstanding any other provision of this Act, an alien
				admitted as a nonimmigrant under section 101(a)(15)(H)(ii)(a) for employment as
				a dairy worker, sheepherder, or goat herder—
							(A)may be admitted
				for an initial period of 3 years; and
							(B)subject to
				paragraph (3)(E), may have such initial period of admission extended for an
				additional period of up to 3 years.
							(2)Exemption from
				temporary or seasonal requirementNot withstanding section
				101(a)(15)(H)(ii)(a), an employer filing a petition to employ H–2A workers in
				positions as dairy workers, sheepherders, or goat herders shall not be required
				to show that such positions are of a seasonal or temporary
				nature.
						.
			
